Exhibit Pool IX LOAN AGREEMENT BY AND BETWEEN NOMURA ASSET CAPITAL CORPORATION, as Lender and M-SIX PENVEST II BUSINESS TRUST, as Owner EXHIBITS Exhibit AForm of Note Exhibit BForm of Indenture Exhibit CForm of Master Lease Exhibit DForm of Master Lease Assignment Exhibit EForm of Tenant Consent Exhibit FForm of Opinions Exhibit GForm of Certificates Exhibit HForm of Master Lease Guaranty Exhibit IForm of Residual Value Insurance Policy Exhibit JForm of Central Account Agreement LOAN AGREEMENT LOAN AGREEMENT (this "Agreement"), dated as of April 30, 1998, by and between NOMURA ASSET CAPITAL CORPORATION, a Delaware corporation, as lender (together with its successors and assigns, "Lender"), and M-SIX PENVEST II BUSINESS TRUST, a Delaware business trust, as borrower (together with each other Owner listed on Schedule I to the Indenture referred to below and their respective permitted successors and assigns, "Owner"). RECITALS WHEREAS, Owner desires to obtain a loan (the "Loan") from Lender in the amount of Fifty-One Million, Nine Hundred Thirty Four Thousand, Four Hundred Eighty Nine and 63/100 Dollars ($51,934,489.63) (the "Loan Amount"); WHEREAS, Lender is willing to make the Loan to Owner in the Loan Amount upon the terms and subject to the conditions set forth herein and in the other Loan Documents (hereinafter defined); and WHEREAS, the Loan will be secured by, among other things that certain Indenture of Mortgage, Deed of Trust, Security Agreement, Fixture Filing, Financing Statement and Assignment of Rents and Leases, dated as of the date hereof, made by Owner, in favor of one or more trustees for the benefit of Lender and Lender as security for the Loan, (as modified, amended or supplemented from time to time, the "Indenture"), which Indenture encumbers the Mortgaged Property (as collectively defined in the Indenture). NOW, THEREFORE, in consideration of the making of the Loan by Lender and the covenants, agreements, representations and warranties set forth in this Agreement, the parties hereby covenant, agree, represent and warrant as follows: 1.
